--------------------------------------------------------------------------------

Exhibit 10.2
 
GIGPEAK, INC.
2008 EQUITY INCENTIVE PLAN
(Amended and Restated on April 13, 2016)


Incentive Stock Option



1. Grant of Option.



This certificate evidences an incentive stock option (this “Stock Option”)
granted by GigPeak, Inc., a Delaware corporation (the “Company”), to you, an
employee of the Company or its subsidiaries (the “Participant”) pursuant to the
Company's 2008 Equity Incentive Plan (as from time to time in effect, the
“Plan”).  Under this Stock Option, the Participant may purchase, in whole or in
part, on the terms herein provided, shares of common stock of the Company (the
“Shares”) at a price which are not less than the fair market value of the Shares
on the date of grant of this Stock Option.  The latest date on which this Stock
Option, or any part thereof, may be exercised ten years from the date of grant
(the “Final Exercise Date”).  The Stock Option evidenced by this certificate is
intended to be an incentive stock option as defined in section 422 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”). Unless
otherwise defined in this Stock Option, the terms used in this Stock Option
shall have the meaning defined in the Plan.


This Stock Option is exercisable as per cumulative installments prior to the
final exercise date, as noted under the Grant Summary Table.


Notwithstanding the foregoing, upon termination of the Participant's Employment,
any portion of this Stock Option that is not then exercisable will immediately
expire and the remainder of this Stock Option will remain exercisable for three
months (unless termination of the Participant’s Employment resulted from reasons
that in the determination of the Administrator cast such discredit on the
Participant as to justify immediate forfeiture of this Stock Option, in which
case this entire Option shall immediately expire and no portion thereof shall
remain exercisable); provided, that any portion of this Stock Option held by the
Participant immediately prior to the Participant's death, to the extent then
exercisable, will remain exercisable for one year following the Participant's
death; and further provided, that in no event shall any portion of this Stock
Option be exercisable after the Final Exercise Date.



2. Exercise of Stock Option.



Each election to exercise this Stock Option shall be in writing in the form
attached hereto, signed by the Participant or the Participant's executor,
administrator, or legally appointed representative (in the event of the
Participant’s incapacity) or the person or persons to whom this Stock Option is
transferred by will or the applicable laws of descent and distribution
(collectively, the “Option Holder”), and received by the Company at its
principal office, accompanied by this certificate and payment in full as
provided in the Plan.  Subject to the further terms and conditions provided in
the Plan, the purchase price may be paid as follows: (i) by delivery of cash or
check acceptable to the Administrator; (ii) through a broker-assisted exercise
program acceptable to the Administrator; (iii) at the discretion of the
Administrator on a case by case basis, by “cashless exercise” (as described in
question 9 of the “2008 Equity Incentive Plan – Plan Summary and Prospectus”);
or (iv) through any combination of the foregoing. In the event that this Stock
Option is exercised by an Option Holder other than the Participant, the Company
will be under no obligation to deliver Shares hereunder unless and until it is
satisfied as to the authority of the Option Holder to exercise this Stock
Option.
 

--------------------------------------------------------------------------------

3. Notice of Disposition.



The person exercising this Stock Option shall notify the Company when making any
disposition of the Shares acquired upon exercise of this Stock Option, whether
by sale, gift or otherwise.



4. Restrictions on Transfer of Shares.



If at the time this Stock Option is exercised the Company or any of its
stockholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).



5. Withholding; Agreement to Provide Security.



If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes) and gives such security as the Company deems adequate to
meet its potential liability for the withholding of tax upon a disposition of
the Shares and agrees to augment such security from time to time in any amount
reasonably determined by the Company to be necessary to preserve the adequacy of
such security.



6. Nontransferability of Stock Option.



This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution and is exercisable during the
Participant's lifetime only by the Participant (or in the event of the
Participant's incapacity, the person or persons legally appointed to act on the
Participant's behalf).
 

--------------------------------------------------------------------------------

7. Provisions of the Plan.



This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference.  A copy of the Plan as in effect on the date
of the grant of this Stock Option has been furnished to the Participant.  By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate. All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.


GIGPEAK, INC.
 
2

--------------------------------------------------------------------------------

Notice of Incentive Stock Option of GigPeak, Inc.
   
Company Name
GigPeak, Inc.
   
Plan
GigPeak, Inc. 2008 EIP
   
Participant Id
     
Participant Name
     
Participant Address
     
Grant/Award Type
Incentive Stock Option
   
Share Amount
     
Grant/Award Price
     
Grant/Award Date
     
Expiration Date
 

 
VESTING SCHEDULE
 
Vesting Date
No. of Shares
Percent

 
 

--------------------------------------------------------------------------------